 
 
I 
108th CONGRESS 2d Session 
H. R. 4233 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mrs. Capito introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide for comprehensive fire safety standards for upholstered furniture, mattresses, bedclothing, and candles. 
 
 
1.Short titleThis Act may be cited as the American Home Fire Safety Act.  
2.Findings and purposes 
(a)FindingsCongress makes the following findings: 
(1)There were 12,800 candle fires in 1998, resulting in 170 deaths, 1,200 civilian injuries, and $174,600,000 in property damage. 
(2)In 1998, mattress and bedding fires caused 410 deaths, 2,260 civilian injuries, and $255,400,000 in property damage. 
(3)The United States mattress industry has a long history of working closely with safety officials to reduce mattress flammability. For the past 25 years, mattresses have been subject to a Federal flammability standard that requires mattresses to resist ignition by smoldering cigarettes. 
(4)Nevertheless, in 1998, fires involving mattresses and bedding accessories (which include pillows, comforters, and bedspreads) caused 410 deaths, 2,260 civilian injuries, and $255,400,000 in property damage. 
(5)In many such fires, the bedding accessories are the first products to ignite. Such products have a material impact on the fire’s intensity, duration, and the risk that the fire will spread beyond the room of origin. 
(6)Upholstered furniture fires were responsible for 520 deaths in 1998, with little statistical change in the number of fires and deaths since 1994. 
(7)While the fire death rates for upholstered furniture fires have dropped during the period 1982 through 1994 for both California and the entire Nation, death rates in California, which has stricter standards, have dropped by a larger percentage than the nation as a whole. 
(8)Children, the elderly, and lower income families are at higher risk of death and injury from upholstered furniture fires caused primarily by the increasing incidents of children playing with matches, candles, lighters, or other small open flames. 
(9)In view of the increased incidents of fire, it is important for Congress to establish fire safety standards for candles, mattresses, bed clothing, and upholstered furniture. 
(10)The Consumer Product Safety Commission is the appropriate agency to develop and enforce such standards. 
(11)The Environmental Protection Agency should continue to review and determine the suitability of any materials used to meet any fire safety standard established as a result of this Act. 
(b)PurposesThe purposes of this Act are— 
(1)to protect the public against death and injury from fires associated with candles, mattresses, bed clothing, and upholstered furniture; and 
(2)to require the Consumer Product Safety Commission to develop and issue comprehensive uniform safety standards to reduce the flammability of candles, mattresses, bed clothing, and upholstered furniture. 
3.Consumer product fire safety standards 
(a)In generalWithin 90 days after the date of enactment of this Act, the Consumer Product Safety Commission shall promulgate, as final consumer product safety standards under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058), the following fire safety standards: 
(1)Upholstered furnitureA fire safety standard for upholstered furniture that is substantially the same as the provisions of Technical Bulletin 117, Requirements, Test Procedure and Apparatus for Testing the Flame and Smolder Resistance of Upholstered Furniture, published by the State of California, Department of Consumer Affairs, Bureau of Home Furnishings and Thermal Insulation, February 2002. 
(2)MattressesA fire safety standard for mattresses that is substantially the same as Technical Bulletin 603, Requirements and Test Procedure for Resistance of a Residential Mattress/Box Spring Set to a Large Open Flame, published by the State of California, Department of Consumer Affairs, Bureau of Home Furnishings and Thermal Insulation, February 2003. 
(3)BedclothingA fire safety standard for bedclothing that is substantially the same as the October 22, 2003, draft for task force review of Technical Bulletin 604, Test Procedure and Apparatus for the Flame Resistance of Filled Bedclothing, published by the State of California, Department of Consumer Affairs, Bureau of Home Furnishings and Thermal Insulation, October, 2003. 
(4)CandlesA fire safety standard for candles that is substantially the same as Provisional Standard PS 59-02, Provisional Specification for Fire Safety for Candles, ASTM International, as that provisional standard existed on the date of enactment of this Act. 
(b)Application of certain promulgation requirementsThe requirements of subsections (a) through (f) of section 9 of the Consumer Product Safety Act (15 U.S.C. 2058), and section 36 of that Act (15 U.S.C. 2083), do not apply to the consumer product safety standards required to be promulgated by subsection (a) of this section. 
 
